Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,516269. Although the claims at issue are not identical, they are not patentably distinct from each other because for example both claim 1 in the instant application and the patent teach {system, comprising: a data store, configured to maintain respective connection information for one or more pre-established instant video communication connections with a respective one or more remote mobile computing devices one or more processors; a memory comprising program instructions that when executed by the one or more processors cause the one or more processors to implement a video communication module; the video communication module, configured to: receive a request to initiate an instant video communication with a particular one of the one or more remote mobile computing devices; in response to receipt of the request to initiate the instant video communication: determine that the instant video communication connection to the particular remote mobile computing device is authorized; in response to said determination: access the .
The instant application is broader than the patent, the instant application does not include {wherein the authorization list is configured to designate a particular one or more devices of the plurality of remote mobile computing devices as authorized for respective ones of the plurality of pre-established instant video communication connections, and wherein other ones of the plurality of remote mobile computing devices are not authorized}, however, it will be obvious to one with ordinary skill in the art to modify the claim “determine the authorized user by comparing to a list of the authorized users” to obtain the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haaparanta (US 20110151850) in view of Novak (US 20030041326).


Regarding claim 1, Haaparanta teaches, a system, (Fig. 1-2 and abstract) comprising: 
a data store (Paragraph 39), configured to maintain respective connection information for one or more pre-established instant video communication connections with a respective one or more remote mobile computing devices (Paragraph 10-12; The information associated with the previous communications may specify details of the prior communications such as, for example, the date, time and duration of previous communications as well as the number of previous communications and any other suitable data. For example, the information may also include data indicating the possible mechanisms of communication by using the communication identifier); 
one or more processors; a memory comprising program instructions that when executed by the one or more processors cause the one or more processors to implement a video communication module; the video communication module (“reads on video communication App or making a video call” and see Fig. 2), configured to: 
receive a request to initiate an instant video communication with a particular one of the one or more remote mobile computing devices (Fig. 8, el 600); 
in response to receipt of the request to initiate the instant video communication: determine that the instant video communication connection to the particular remote mobile computing device is Known or unknown (Paragraph 12-17); 
in response to said determination: access the data store for the respective connection information for the particular remote mobile computing device (Paragraph 12-17); and 

Haaparanta does not teach remote mobile computing device is authorized as claimed.
Novak in the same art of endeavor teaches a video communication (abstract), wherein determine the caller device is authorized and based on determination, accept the video call (abstract, Paragraph 31, 41, 112, 116-117, 136).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Haaparanta with Novak in order to improve the system and enhance the user convenience. 
Regarding claim 2, Haaparanta in view of  Novak teaches, wherein the video communication module is further configured to: prior to receipt of the instant video communication request: send a request to the particular remote mobile computing device for authorization to establish the instant video communication connection with the particular remote mobile computing device (Novak: Paragraph  116-117, 136, 138, 141, 152; request to connect, authorize or not to call ); receive the respective connection information for the particular remote mobile computing device; and store the respective connection information for the particular remote mobile computing device in the data store (Novak: Fig. 12 and Haaparanta: Paragraph 39).
Regarding claim 4, Haaparanta in view of  Novak teaches, wherein the system further comprises an electronic display (Fig. 2, el. 85); wherein the video communication module is 
Regarding claim 6, Haaparanta in view of Novak teaches, wherein the system is a mobile phone (Haaparanta: Paragraph 29).
Regarding claim 7, see claims 1 and 6 rejection.
Regarding claim 8, see claim 2 rejection.
Regarding claim 9, see claim 2 rejection.
Regarding claim 10, Haaparanta in view of Novak teaches, performing, by the remote portable multi-function computing device: receiving the video communication data via the instant video communication connection; and displaying the video communication data at the remote portable multi- function computing device as the video communication data is received (video communication).
Regarding claim 11, see claim 4 rejection.
Regarding claim 14, see claim 1 rejection.
Regarding claim 15, see claim 2 rejection.
Regarding claim 18, see claim 4 rejection.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haaparanta (US 20110151850) in view of Novak (US 20030041326) in view of Cholkar (US 20150295955).
Regarding claim 3, Haaparanta in view of  Novak teaches, wherein the video communication module is further configured to: prior to receipt of the instant video communication request: receive a request for authorization to establish a call using previous information about the call (Haaparanta Paragraph 12-17); in response to receipt of the request for authorization: in response to a determination that the particular remote mobile computing device is authorized to establish video communication connection, respond to the request with the respective connection information to establish the instant video communication connection (Novak: Paragraph 116-117, and (Haaparanta Paragraph 12-17).
Haaparanta in view of Novak does not explicitly teach establish the respective pre- established instant video communication connections from the remote mobile computing device as claimed.
Cholkar in the same art of endeavor teach maintain a record of a call and establish the respective pre- established instant video communication connections from the remote mobile computing device using the information (Paragraph 74).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Haaparanta with Novak in order to improve the system and enhance system capability.
Regarding claim 17, see claim 3 rejection.
s 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haaparanta (US 20110151850) in view of Novak (US 20030041326) in view of Barile (US 20020093531).
Regarding claim 5, Haaparanta in view of Novak teaches, wherein to display the other video communication data on the electronic display (video communication).
Haaparanta in view of Novak does not explicitly teach the video communication module is configured determine a display location within the electronic display that currently displays image data for another application.
Barile teach in a multipoint video communication determine the location display of the image data (Paragraph 36).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Haaparanta with Novak with Barile in order to improve the system and enhance system capability.
	Regarding claim 16, wherein, in said displaying the video communication data as the video communication data is received, the program instructions causing the mobile computing device to implement determining a display location within an electronic display currently displaying image data for another application, wherein the display location is dynamically determined according to one or more display attributes configured at runtime as part of executing the other application (see claim 5 rejection).
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haaparanta (US 20110151850) in view of Novak (US 20030041326) in view of Collet (US 20100077039).
Regarding claim 12, Haaparanta in view of Novak teaches, the claimed method.

Collet teaches the above (Paragraph 69; detect pause event and then pause transmitting the video).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Haaparanta with Novak with Collet in order to improve the system and enhance system capability.
Regarding claim 13, Haaparanta in view of Novak in view of Collet teaches, wherein said detecting the change in the connection information for the instant video communication connection comprises periodically or aperiodically polling the remote portable multi-function computing device to verify the instant video communication connection (Collet: Paragraph 69).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haaparanta (US 20110151850) in view of Novak (US 20030041326) in view of Baisuck (US 20140220940).
Regarding claim 19, Haaparanta in view of Novak teaches, the claimed method.
Haaparanta in view of Novak does not teach in response to receiving an indication of de-authorization for another one of the one or more remote mobile computing devices, removing the respective pre-established instant video communication connection for the other remote mobile computing device.
Baisuck teaches the above (Paragraph 94, 101 and Fig. 6).

Regarding claim 20, Haaparanta in view of Novak in view of Baisuck teaches, wherein the indication of de-authorization is received via a user interface at the mobile computing device (Baisuck: Paragraph 94 and Fig. 6), and wherein, in said removing the respective pre-established instant video communication connection for the other remote mobile computing device, the program instructions cause the mobile computing device to implement sending a de- authorization notification to the other remote computing device (Baisuck: Paragraph 94, 101 and Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652